Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:18-cv-02412-RBJ-NRN

  Ruth Mark;

  and those similarly situated;

                 Plaintiffs,

  v.

  O.P.E.N. America, Inc. d/b/a OpenWorks;


                 Defendants.

                 REPLY IN SUPPORT OF MOTION TO STAY LITIGATION

                                           INTRODUCTION

          This litigation arises out of a Janitorial Franchise Agreement (the “Agreement”) entered

  into by Plaintiff and O.P.E.N. America, Inc. d/b/a/ OpenWorks (“OpenWorks”) on September 12,

  2016. The Agreement includes a binding arbitration provision requiring arbitration in Phoenix,

  Arizona. Consequently, on November 5, 2018, OpenWorks filed a Petition to Compel Arbitration

  against Plaintiff in the United States District Court for the District of Arizona (the “Arizona District

  Court”). Recognizing that this Court and the United States Court of Appeals for the Tenth Circuit

  have held previously that a district court lacks authority to compel arbitration in other districts,

  OpenWorks also filed its Motion to Stay Litigation in this case on November 5, 2018 (the

  “Motion”), which demonstrated that this Court must stay this litigation pending a determination

  by the Arizona District Court on the arbitrability of Plaintiff’s claims and the outcome of any

  arbitration proceeding.
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 2 of 10




           In her response to the Motion, Plaintiff tacitly agrees that if she and OpenWorks entered

  into an agreement requiring arbitration in Arizona, then this Court lacks authority to compel

  arbitration in Arizona and must leave the determination of the arbitrability of Plaintiff’s claims

  against OpenWorks to the Arizona District Court. Undeterred, however, Plaintiff argues that (1)

  OpenWorks failed to execute the Agreement and, consequently, that no agreement to arbitrate

  exists between the parties, 1 and (2) the parties’ dispute is not referable to arbitration because the

  Agreement’s arbitration provision is unconscionable. As discussed more fully below, both Plaintiff

  and OpenWorks executed the Agreement. But, even if OpenWorks did not execute the Agreement,

  the Agreement, including its arbitration provision, would still be enforceable. Lastly, as has long

  been established, this Court must allow the Arizona District Court to determine the arbitrability of

  the parties’ dispute and, accordingly, should not entertain Plaintiff’s unconscionability arguments.

  For these reasons, this Court must stay this litigation pending a determination by the Arizona

  District Court on the arbitrability of Plaintiff’s claims and the outcome of any arbitration

  proceeding.

                                                   DISCUSSION

      A. Plaintiff Assented to Arbitration.

               1. Both Plaintiff and OpenWorks Executed the Agreement.

           In an effort to avoid arbitration of Plaintiff’s claims against OpenWorks, Plaintiff tries to

  disavow the existence of the very contract upon which the claims plaintiff asserts in her Complaint

  in this litigation are predicated. Specifically, Plaintiff argues that OpenWorks did not execute the

  Agreement and, therefore, no agreement to arbitrate exists between Plaintiff and OpenWorks.




  1
   Plaintiff does not (and cannot) argue that she didn’t execute the Agreement or agree in writing to arbitrate any
  dispute arising out of or in connection with the Agreement in Phoenix, Arizona.
           2
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 3 of 10




  However, the premise of Plaintiff’s argument is simply wrong. OpenWorks did, in fact, execute

  the Agreement.      See Declarations of Matt Alexander and Judy Anderson, attached hereto as

  Exhibits C and D, respectively. Because Plaintiff’s argument as to the absence of an agreement

  to arbitrate depends entirely on her demonstrating that OpenWorks failed to execute the

  Agreement, and because OpenWorks did, in fact, execute the Agreement, this Court should end

  its analysis here and conclude that the parties have agreed to arbitrate the claims asserted in

  Plaintiff’s Complaint.

               2. Even if OpenWorks had not Executed the Agreement, a Binding Contract Still
                  Exists, and Plaintiff is Bound by its Terms.

           Contrary to Plaintiff’s assertion, the Agreement must be considered a valid and enforceable

  contract between Plaintiff and OpenWorks even if OpenWorks had not signed it. “The majority

  rule is that the contract must be signed by the party against whom it is sought to be enforced, but

  not by the party who seeks to enforce it . . . .” Nationwide Resources Corp. v. Massabni, 134 Ariz.

  557, 562 (App. 1982). Additionally, “[w]hile the FAA requires a writing, it does not require that

  the writing be signed by the parties.” Nghiem v. NEC Elec., 25 F.3d 1437, 1439 (9th Cir. 1994)

  (internal quotations omitted). Proof that a party read the agreement and operated under the

  agreement’s terms has been sufficient to bind the parties to an arbitration provision. See e.g.,

  O’Bannon v. United Servs. Auto. Ass’n, 2016 U.S. Dist. LEXIS 186581, *6 (D. Ariz. June 17,

  2016).

           Here, several undisputable facts regarding Plaintiff’s conduct on and after the day she

  signed the Agreement (September 12, 2016) and many of the allegations in her Complaint

  demonstrate that Plaintiff read the Agreement and operated under its terms. First, Plaintiff

  expressly acknowledged that OpenWorks provided her with a copy of the Agreement and all

  related documents, fully completed, at least five (5) business days prior to her execution of the
           3
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 4 of 10




  Agreement. See Agreement at § 11.19. Nevertheless, Plaintiff now attempts to avoid arbitration

  of the parties’ dispute by declaring that OpenWorks failed to sign the Agreement; a declaration

  that is contradicted by her previous acknowledgment. Next, OpenWorks requires its franchisees

  to operate the franchises as legal entities as opposed to individuals. For this reason, the Agreement

  required Plaintiff to transfer all of her rights and obligations under the Agreement to a legal entity

  of which she beneficially owned 100% of the equity within 90 days after the Agreement’s effective

  date (the “Required Assignment). See Agreement at § 1. On January 18, 2017, Plaintiff executed

  an Assignment of all Franchise Rights of Individual(s) to Their Entity (the “Assignment”). 2

  Pursuant to the Assignment, Plaintiff assigned all of her right, title, and interest as a franchisee

  under the Agreement to Ruth, LLC (“Ruth”), a Colorado limited liability company, of which she

  is the sole member. For its part, Ruth expressly assumed and agreed to be bound by and perform

  all of Plaintiff’s obligations under the Agreement. See Assignment at § 4. Furthermore, Plaintiff

  agreed to remain fully obligated under the Agreement. Id. Plaintiff, Ruth, and OpenWorks each

  signed the Assignment. Consequently, regardless of whether OpenWorks signed the Agreement

  on or around September 12, 2016, there can be no doubt that the parties reaffirmed their contractual

  relationship, in writing, as a result of the Required Assignment.

          Additionally, in her Complaint, Plaintiff alleges that she “signed up to be an OpenWorks

  cleaner” and that OpenWorks owed a duty of good faith and fair dealing respecting its ongoing

  dealings with Plaintiff due to the existence of a contractual relationship between them. See

  Complaint at ¶¶ 23 and 124. Plaintiff also admits that she performed several obligations imposed

  on her pursuant to the Agreement with OpenWorks. For example, Plaintiff admits that she began




  2
   A true and correct copy of the Assignment is attached as Exhibit 3 to the Declaration of Katrina Hughes (the
  “Hughes Declaration”), which is attached to the Motion as Exhibit A.
          4
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 5 of 10




  performing commercial cleaning services as permitted by the Agreement in December 2016. See

  Complaint at ¶ 17. Likewise, Plaintiff details her performance of the financial obligations required

  under the Agreement. Complaint at ¶¶ 20-21, 27-31. Lastly, Plaintiff alleges that she invested in

  OpenWorks, something she could only have done as a party to the Agreement.

         Based on these facts, there can be no doubt that the Agreement was, as Plaintiff admits,

  both in writing and signed by Plaintiff. Nor can there be any doubt that Plaintiff read the

  Agreement and operated under its terms.

         Finally, it is worth pointing out that Plaintiff discounts the Agreement’s choice of law

  provision and cites several inapposite decisions in support of her argument that the absence of

  OpenWorks’ signature on the Agreement dictates a conclusion that OpenWorks and Plaintiff did

  not agree to arbitrate their disputes. Even though Plaintiff’s reliance on these decisions is

  misplaced, a careful review reveals that the cited decisions do not support Plaintiff’s argument. In

  Scaife v. Associated Air. Ctr., 100 F.3d 406, 410-411 (5th Cir. 1996), the court found no

  enforceable contract where neither party signed the agreement, including the party against whom

  the contract was to be enforced. Likewise, in All State Home Mortg. v. Daniel, 977 A.2d 438 (Md.

  Spec. App. 2009), the court held no enforceable contract existed because the terms of the contract

  contained the express condition precedent stating that the contract would only be binding when

  both parties signed it. There is no similar provision here. Instead, the Franchise Agreement states:

  “This Agreement will not be binding on OpenWorks unless and until it has been signed by an

  authorized officer of OpenWorks.” It does not state that it will not be binding on Plaintiff. Finally,

  the court in Baier v. Darden Rests., 420 S.W.3d 733 (Mo. App. 2014) held that where an employer

  did not sign the agreement containing an arbitration provision notwithstanding the signature line,

  there was no mutual assent to the bilateral agreement and therefore the arbitration provision was

         5
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 6 of 10




  not enforceable. Notably, however, the court acknowledged that assent could be shown in other

  ways, such as the parties’ conduct. As discussed above, the parties’ assent to the Agreement is

  clearly demonstrated by their conduct.

           In summary, the truth is that Plaintiff and OpenWorks signed the Agreement. But, even if

  OpenWorks had not signed the Agreement, both parties manifested their assent to the Agreement

  by their conduct. Accordingly, the existence of a written agreement between Plaintiff and

  OpenWorks cannot honestly be disputed. 3 Thus, all that is left for the Court to determine is

  whether it must stay this litigation pending the District Court of Arizona’s determination of

  OpenWorks’s petition to compel arbitration and any resulting arbitration.

      B. This Court cannot Compel Arbitration and Should Leave the Determination of any
         Questions as to the Arbitrability of Plaintiff’s Claims Against OpenWorks to the
         District Court of Arizona.

           As OpenWorks pointed out in the Motion, it has long been settled that when the location

  of arbitration is contained in the arbitration agreement, only a district in that forum has authority

  to compel arbitration. Ansari v. Qwest Communs. Corp., 414 F.3d 1214, 1215-1220 (10th Cir.

  2005); Roe v. Gray, 165 F. Supp. 2d 1164, 1174 (D. Colo. 2001). As the Ansari court explained,

  a district court lacks authority to compel arbitration in other districts, or in its own district if another

  has been specified for arbitration. Ansari, 414 F.3d at 1220 (quotation marks and citation omitted).

  In Roe, the Colorado District Court also concluded that because the arbitration provision required

  the arbitration to take place outside of Colorado, the district court in the district selected by the

  parties must determine the arbitrability of Plaintiff’s claims. Roe, 165 F. Supp. 2d at 1173-1174.




  3
    That the Agreement defines and governs the relationship between Plaintiff and OpenWorks is unassailable.
  Indeed, taken to its logical conclusion, Plaintiff’s argument that the parties never entered into the Agreement
  requires a determination that Plaintiff lacks standing to assert any of the claims in the Complaint because each of
  those claims depend entirely upon the existence of a contractual relationship between Plaintiff and OpenWorks.
           6
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 7 of 10




  Thus, the court held:


         Here, the AFCA Arbitration Agreement specifies that arbitration will take place in
         North Carolina but I do not have the power to compel arbitration in North Carolina.
         Because I lack such power and because the arbitration agreement specifically
         identifies North Carolina as the location for arbitration, AFCA [] properly filed a
         motion to compel in that district instead of here. Additionally, because the Eastern
         District of North Carolina will decide whether to grant the motion to compel
         arbitration, it should also decide the issue of arbitrability.

  Id. at 1173. Accordingly, under the principle of comity, the Colorado District Court granted a stay

  pending the North Carolina District Court’s decision regarding the petition to compel arbitration

  and any possible arbitration. Id. at 1174. The Tenth Circuit Court of Appeals subsequently

  confirmed Roe’s holding that a district court lacks the power to compel arbitration in another district

  and therefore a stay of proceedings is required pending the outcome of arbitration. Ansari, 414 F.3d

  1214, 1215-1220. Thus, where parties have entered into an agreement to arbitrate their disputes that

  contains a forum selection clause choosing a forum other than Colorado, and the defendant has

  asked a court in that forum to compel arbitration, then the litigation in Colorado should be stayed

  and the court in the selected forum should decide whether to compel the parties to arbitrate their

  dispute. Such a determination will necessarily involve a determination of the arbitrability of the

  parties’ dispute (i.e. whether the parties have entered into a valid and enforceable agreement to

  arbitrate and whether their dispute falls within the scope of the agreement). See Roe 165 F. Supp.

  2d at 1173.

         Here, the Agreement specifies that arbitration will take place in Phoenix, Arizona. See

  Agreement at § 11.8. On November 5, 2018, OpenWorks appropriately filed its Petition to Compel

  Arbitration against Plaintiff in the Arizona District Court. Consequently, the District Court will

  decide whether to compel arbitration, which will include a consideration of Plaintiff’s arguments

  on unconscionability as those arguments go to the heart of whether the parties have entered into a

         7
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 8 of 10




  valid and enforceable agreement to arbitrate. As discussed in Ansari and Roe, the Colorado

  District lacks the power to compel arbitration in Arizona and the present proceedings should be

  stayed pending a determination by the Arizona District Court on the arbitrability of Plaintiff’s

  claims and the outcome of any arbitration proceeding. 4

                                                   CONCLUSION

           For the foregoing reasons, OpenWorks respectfully requests that this Court grant its motion

  to stay this litigation pending a determination by the Arizona District Court on the arbitrability of

  Plaintiff’s claims and the outcome of any arbitration proceeding.


  Dated this 10th day of December, 2018.

                                                                  Respectfully Submitted,

                                                                  THORPE SHWER, P.C.

                                                                  _/s/ William L. Thorpe_________________
                                                                  William L. Thorpe (AZ Bar #005641)
                                                                  Andrea Marconi (AZ Bar #022577)
                                                                  Andrè H. Merrett (AZ Bar #020889)
                                                                  THORPE SHWER, P.C.
                                                                  3200 North Central Avenue
                                                                  Suite 1560
                                                                  Phoenix, Arizona 85012
                                                                  Tel: (602) 682-6104
                                                                  wthorpe@thorpeshwer.com
                                                                  amarconi@thorpeshwer.com
                                                                  amerrett@thorpeshwer.com




  4
    The rule announced in Ansari that §4 of the Federal Arbitration Act requires district courts to compel arbitration in
  accordance with the parties’ agreement but prohibits courts from ordering arbitration in other districts is not
  jurisdictional but, instead is one of venue which can be waived. Sanchez v. Nitro-Lift Techs., L.L.C., 762 F.3d 1139,
  1151-1152 (10th Cir. 2014). Because OpenWorks does not wish to waive enforcement of the Agreement’s forum
  selection clause, it does not respond to Plaintiff’s unconscionability arguments because those arguments pertain to
  the issue of arbitrability, which should be decided by the District Court of Arizona. If, however, this Court is
  inclined to determine issues of arbitrability, then OpenWorks will file a comprehensive motion to compel arbitration
  pursuant to 9 U.S.C. § 3.
           8
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 9 of 10




                                          Michelle Harden (CO Bar #36682)
                                          MESSNER REEVES LLP
                                          1430 Wynkoop Street
                                          Suite 300
                                          Denver, Colorado 80202
                                          Tel: (303) 632-1800
                                          mharden@messner.com


                                          Attorneys for Defendant




        9
Case 1:18-cv-02412-RBJ-NRN Document 25 Filed 12/10/18 USDC Colorado Page 10 of 10




                                  CERTIFICATE OF SERVICE

   I hereby certify that on December 10, 2018, I electronically filed and served the foregoing REPLY
   IN SUPPORT OF MOTION TO STAY LITIGATION via the CM/ECF system, which will
   send notification of such filing to all counsel of record.


                                                       _/s/ William L. Thorpe_______________
                                                       William L. Thorpe




          10
